Citation Nr: 0316602	
Decision Date: 07/20/03    Archive Date: 07/22/03

DOCKET NO.  00-07 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for residuals of a 
cervical spine fracture. 

3.	Entitlement to service connection for headaches and 
dizziness as claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

REMAND

On April 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from the VA 
Medical Center in Augusta, Georgia for any 
treatment for PTSD, residuals of cervical spine 
fracture and headaches and dizziness, for the 
periods from July 1998 to October 1999, and 
specifically request a copy of the veteran's 
June 1993 Persian Gulf War Registry examination 
report.  Request all outstanding outpatient 
treatment records.
2.	The veteran should be scheduled for an 
examination by a VA psychiatrist experienced in 
evaluating post-traumatic stress disorders to 
determine the diagnoses of all psychiatric 
disorders that are present.  The examiner should 
be furnished with a complete and accurate 
account of the stressor or stressors that are 
determined established by the record and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether in-service stressors were 
severe enough to have caused the current 
psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied by the in-service stressors.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria contained 
in DSM-IV.  If the veteran is found to have 
PTSD, the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the diagnosis.  
If the veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether it 
is at least as likely as not that the veteran's 
diagnosed psychiatric illness is related to 
active service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The claims file should be made 
available to the examiner before the 
examination, for proper review of the medical 
history.  The examination report is to reflect 
whether such a review of the claims file was 
made.
3.	The veteran should be scheduled for an 
orthopedic examination to determine the nature 
and severity of his claimed residuals of a 
cervical fracture.  All indicated studies should 
be performed and all findings should be set 
forth in detail.  The examiner is requested to 
review the claims folder in detail, including 
the pre and post service medical records, and 
should state whether the claims folder has been 
reviewed. The specialist is requested to render 
an opinion as to the etiology of any cervical 
spine disorder found to be present.  The 
examiner should render an opinion as to whether 
it is at least as likely as not (at least 50 
percent probability) that any cervical spine 
disorder (including fracture) found to be 
present pre-existed the veteran's entry into 
service and, if so, whether there was a 
permanent increase in the veteran's pre-existing 
cervical spine disorder during the veteran's 
brief period of service in the Persian Gulf War.  
The examiner's attention is directed to the 
veteran's in-service reports of a pre-service 
cervical spine fracture in March 1990 and the 
September and October 1990 clinical entries and 
May 1991 medical report.
4.	The veteran should be afforded appropriate VA 
examination, including but not limited to 
neurologic and general medical examination, by 
physician(s) with appropriate expertise to 
determine whether he manifests signs and 
symptoms of an undiagnosed illness involving the 
headaches and dizziness, under the provisions of 
38 C.F.R. § 3.317, as a consequence of his 
service in the Persian Gulf War.  A complete 
occupational history should be obtained from the 
veteran.  All indicated studies should be 
undertaken, and all manifestations of current 
disability should be described in detail.  The 
examiner(s) should report whether the veteran 
manifests objective indications of chronic 
disability attributable to an undiagnosed 
illness or whether any signs and symptoms 
related to the veteran's headaches and dizziness 
are thought to be related to the veteran's post 
service experience, and should offer an opinion 
as to the degree of severity and frequency of 
the veteran's headaches.  The examiner(s) should 
comment on frequency and severity of the 
veteran's headaches and dizziness and the 
absence or presence of prostrating and prolonged 
attacks.
5.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


